                 Case 1:20-cv-10832-AT-SN Document 119 Filed 04/15/21 Page 1 of 1




(212) 373-3191

(212) 492-0191

mflumenbaum@paulweiss.com


       April 15, 2021




       By ECF
       Hon. Sarah Netburn
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                    Re: SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT) (SN) (S.D.N.Y.)

       Dear Judge Netburn,

                      We write on behalf of Defendants Ripple Labs Inc., Bradley Garlinghouse, and
       Christian Larsen to follow up on our letter from earlier today (ECF 118) seeking the Court’s
       permission to submit a combined letter motion of 7 pages or fewer. The SEC has advised that it
       consent to Defendants’ request. The SEC has also requested five business days to file its response,
       to which Defendants have no objection.

                        We are prepared to file our letter-motion today, as soon as the Court grants us
       permission.

                        Thank you for your time and attention.

                                                     Respectfully Submitted,

                                                      /s/ Martin Flumenbaum
                                                      Martin Flumenbaum
                                                      PAUL, W EISS, RIFKIND, WHARTON &
                                                      GARRISON LLP
                                                      Counsel for Defendant Christian A.
                                                      Larsen



        cc:      All Counsel of Record
